Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed 12/08/2021 has been entered.  As directed by the amendment: claims 1 and 10 have been amended; and claims 16-20 stand withdrawn.  Thus, claims 1-15 are currently pending.
	The amendment is sufficient in overcoming the previously indicated objections and rejections under 35 USC 103.
	Further grounds of rejection, necessitated by the amendment, are presented herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 10-15 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
	Claim 10, as amended, recites “the plane being disposed between the fluid outlet and the wick” (emphasis added; line 7).  Claim 10 does not recite “a wick” until line 8.  The amended limitation of “the wick” renders the claim indefinite as “the wick” lacks 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 10, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont el al. (WO 2015/175527), hereinafter Beaumont, in view of Albee et al. (U.S. Publication 2016/0106877), hereinafter Albee, and in further view of Chen (U.S. Publication 2004/0046053).
Regarding claim 1, Beaumont discloses a volatile material atomizing device comprising (Title-“Volatile Material Dispenser With Nebulizer and Nebulizer Assembly;” Figures 1-5, device 50
a housing (housing 100, including lower housing 102 and upper housing 108) including an upper surface, a fan (air flow generator 200, which may be, for example, a blower, a fan, etc.-para. 0044), a fluid outlet (outlet 132 “for volatilized volatile material”-para. 0039), a plurality of air inlets (apertures 208-para. 0044) and a plurality of air outlets (outlets 302, para. 0054), 

    PNG
    media_image1.png
    403
    64
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    861
    651
    media_image2.png
    Greyscale


wherein the plurality of air outlets are positioned at least partially around the fluid outlet (as shown in Figure 1 above), wherein the plurality of air outlets includes at least two air outlets spaced apart between 90 and 180 degrees about the fluid outlet (as shown in the annotated Figures above, air outlets 302 surround the fluid outlet 132, such that at least two of outlets 302 are spaced apart between 90 and 180 degrees about the fluid outlet 132 with respect to the above axes) and are configured for air flow to travel therethrough (para. 0054, air travels through cavity 300 and out outlets 302); 

    PNG
    media_image3.png
    696
    831
    media_image3.png
    Greyscale

Figure 3 of Application 15/850318 (depicting air plane 122a and fluid plane 114a)


    PNG
    media_image4.png
    800
    1041
    media_image4.png
    Greyscale

Figure 3A (close up of air outlets 302, fluid outlet 132, and respective planes)

an edge of each of the plurality of air outlets (302) extending along an air plane (imaginary horizontal plane shown above that extends through the air outlets 302), and an edge of the fluid outlet (132) extending along a fluid plane (imaginary horizontal plane shown above that extends through the fluid outlet 132) that is parallel to the air plane (as shown above);
a fluid reservoir (54) (para. 0034, container 54 holds “the volatile material therein;”), wherein the fluid reservoir is disposed within the housing (para. 0034, “container 54 is adapted to be retained within the dispenser 50” which is defined by housing 100; Figures 3A/B and 4/b also show reservoir 54 being disposed within the housing); 
a volatile material contained within the fluid reservoir (para. 0034, container holds the volatile material therein); and 

    PNG
    media_image5.png
    173
    86
    media_image5.png
    Greyscale

an atomizer (nebulizer 262) in fluid communication with the fluid reservoir (54) and positioned in the housing (100) and configured to dispense the volatile material out of the housing, through the fluid outlet (paragraph 0048 discloses nebulizer 262 including a piezoelectric element 270 “having piezoelectric properties and which causes the material to change dimensionally in response to an applied electric field;” paragraph 0049 further states that “While a particular piezoelectric element is described, any actuator may be utilized, for example, a piezoelectric vibrating mesh actuator, a piezoelectric standing wave actuator, a piezoelectric vibrating needle, or any other suitable piezoelectric actuator;” As shown above in Figure 5, orifice plate 274 is positioned across the piezoelectric element 270; paragraph 0053 discloses that wick 64 is in contact with orifice plate 274, thereby providing a fluid connection with the fluid reservoir; Paragraph 0054 discloses that during operation “an oscillating electric field is applied to the piezoelectric element 270, which causes expansion and contraction of the piezoelectric element 270 in a radial direction” and that such expansion and contraction causes the orifice plate 274 to vibrate “forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130”), 

    PNG
    media_image6.png
    389
    98
    media_image6.png
    Greyscale


wherein the plurality of air outlets (302) connect to an air channel (‘Air Channel’-generally taken as 300) defined in the housing (100) (para. 0054, “…cavity 300 formed between the second sidewall 114 of the upper housing portion 108 and the cylindrical wall 222…the air travels through the cavity 300, as shown by the arrow X…and out slots 302…”), 

    PNG
    media_image7.png
    301
    248
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    301
    184
    media_image8.png
    Greyscale

		Fig. 5 of Application 15/850318		Fig. 4 of Application 15/850318

the housing being configured so that the air channel is isolated from the atomizer and the volatile material within the housing, from the fan to the air outlets (With further reference to Figures 4 and 5 of the instant application, paragraph 0045 discloses that the “top cover 108 includes walls (not shown) that interact with the base 106 to isolate the atomizing assembly 154 and contain all of the air flow within the housing 104…the air flow does not interact with the volatile materials until after the air flow has exited the air outlets 122;” Still further, reservoir 102 is shown, best in Figure 5, being isolated from the air channel 194) (With respect to Beaumont, paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…;”  Accordingly the air flow “X” from the air channel does not interact with the volatile material until after the air flow has exited the air outlets 302; Therefore, the air channel, as discussed, is considered isolated from atomizing assembly 262; Furthermore, reservoir 54 is shown above being isolated form the air channel), and
wherein the air flow out of the air outlets forms a partial column of air around the dispensed volatile material (para. 0054; “As the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132 and the outlet manifold 130 and away from the dispenser.”) (Beaumont teaches that the air outlets are positioned at least partially around the fluid outlet where at least two air outlets are spaced between 90 and 180 degrees about the fluid outlet, as detailed above.  Beaumont further teaches that the air moving out of outlets 302 pushes the volatile material through the fluid outlet 132 and away from the dispenser.  Beaumont teaches each structural limitation being claimed.  As such, those of ordinary skill in the art would find it reasonable that the air outlets is the same, or at least substantially the same, as disclosed in the instant application and, accordingly, would also be structurally capable, at least to some extent, of forming a partial column of air around the dispensed volatile material.  See MPEP 2114).
Beaumont teaches substantially the claimed invention, except for the air plane being defined by the upper surface of the housing and the fluid plane being vertically offset and above the air plane.
see also paragraph 0002) for a device (diffuser shown in Figures 1-5) to comprise a housing including an upper surface, a fan, and a plurality of air outlets.  Albee teaches that “A small electric fan is located within a centrally disposed chamber creates an airflow updraft suction effect, which directs and maximizes airflow through the fragrance medium in order to more efficiently release its' aroma. In this way, the fragrance diffuser disperses and continuously releases a high concentration of a selected air freshener or scent into the surrounding environs. The fragrance diffuser is not limited to certain fragrance containers or specific scents and also comprises an improved drawer or platform design which provides maximum air flow though the fragrance medium and prevents any liquid fragrance from escaping the housing” (para. 0019). Albee, therefore, is at least reasonably pertinent to the problem of improving air flow in order to improve dispersion of fragrances/scents.

    PNG
    media_image9.png
    366
    299
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    455
    523
    media_image10.png
    Greyscale

	Figure 2B of Albee				Figure 5 of Albee

Albee further teaches an edge of each of the plurality of air outlets (holes or apertures 30, “which serve as outlet vents for the air flow generated…by the fan”-paragraph 0042) extending along an air plane, the air plane being defined by the upper surface of the housing (para. 0042; “the top section 13 is essentially a planar square by design with a spherically arranged plurality of holes or apertures 30 which serve as outlet vents for the air flow generated from below within the cube by the fan.”) (Here, the plurality of air outlets 30 extend along a plane, which is defied by the planar square shaped top section of the housing.).
Albee, with respect to the arrangement of the plurality of air outlets (30), continues in that “These multiple outlet vents 30 primarily allow for the release of the aroma or fragrance from the air-freshening device 2 when in operation. The outlet holes 30 release the fragrance upward into essentially a 360° circular dispersion into the surrounding atmosphere. Whereas, taken as a whole, the multiple outlet apertures are preferably arranged to form a pattern on the top section 13 that is substantially circular in shape, the outlet apertures or holes 30 may be any appropriate shape or size and 
The advantage of combining the teachings of Albee is that in doing so would provide an arrangement of air outlets that allows for a 360° circular dispersion into the surrounding atmosphere (para. 0042), which aids in maximizing airflow, thereby efficiently releasing aroma (para. 0019).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont with Albee, by replacing the shape of the upper surface of the housing, as well as, the relative positioning of the plurality of air outlets with respect to the upper surface of the housing of Beaumont, with the teachings of Albee, to provide an arrangement of air outlets that allows for a 360° circular dispersion into the surrounding atmosphere (para. 0042), which aids in maximizing airflow, thereby efficiently releasing aroma (para. 0019). Furthermore, having the plurality of air outlets extending along a plane that is defined by the upper surface of the housing appears to be a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular claimed configuration was significant.  See MPEP 2144.04-IV-B.
The combination of Beaumont and Albee teaches each claimed limitation except for the fluid plane being vertically offset and above the air plane.
Chen teaches that it is known in the art of aroma emitting devices (para. 0002; air flow is injected from an air pipe toward the aroma supply, thereby producing a misting effect) (See also paragraph 0025) for a fluid plane to be disposed relative to an air plane.

    PNG
    media_image11.png
    267
    317
    media_image11.png
    Greyscale

Figure 2 of Chen

Chen teaches, in Figure 2, an air supply pipe (40) including an air outlet (42) that is positioned below, relative to a vertical central axis, an aroma outlet hole (52) of aroma supply (50).

    PNG
    media_image12.png
    351
    469
    media_image12.png
    Greyscale

Figure 3 of Chen

Chen teaches, in Figure 3, an embodiment in which the air outlet (42) is positioned above, relative to a vertical central axis, the aroma outlet (52). Note: this 

    PNG
    media_image13.png
    247
    345
    media_image13.png
    Greyscale

Figure 4 of Chen

Chen teaches, in Figure 4, an embodiment in which the air outlet (42) and the aroma outlet (52) are positioned to be substantially coplanar (that is 42 and 52 lie substantially within the same plane).
Chen, therefore, teaches an embodiment (Fig. 2) in which the fluid plane (defined by aroma outlet 52) is vertically offset and above the air plane (defined by air outlet 42).
Chen teaches that the each relative positioning of the air outlet and the aroma outlet allows for the ejected gas from outlet 42 to push aroma from outlet 52 outward, via Bernoulli’s principle, to produce a misting effect (para. 0025).
In this case, the relative placement of the air outlet to the fluid outlet provides a means for the air flow to “push” the aroma particles outward, producing a mist.
Those of ordinary skill in the art would recognize that there are a finite number of identified, predictable solutions to the relative placement of the fluid plane to the air plane, which allows for the production of a mist.  In this case, the fluid plane may be 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont, as modified by Albee, with Chen by replacing the relative placement of the fluid plane to the air plane, where the fluid plane is vertically offset and below the air plane, of Beaumont, with the teachings of Chen, for in doing so would merely involve the choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP 2143-1-E. Furthermore, the shifting of the positioning of the fluid plane, relative to the air plane appears to be an obvious design choice as such change would not have modified the operation of the device of Beaumont.  In this case, one of ordinary skill in the art would be motivated to seek various placements of the fluid plane, relative to the air plane, in order to optimize, or improve, mist production.  See MPEP 2144.04-VI-C.
Regarding claim 2, the primary combination, as applied in claim 1, teaches each claimed limitation including [Beaumont] the volatile material comprising being a water-based fragrance composition (para. 0036, volatile material disposed in the container 54 may include water, solvents, and one or more fragranced oil components) comprising at least 70 wt% water (para. 0037, “about 60% by weight and about 75% weight water” and more preferably between “about 65% by weight and about 70% by weight water.”  See also para. 0007).
Regarding claim 3, the primary combination, as applied in claim 2, teaches each claimed limitation including [Beaumont] the water-based fragrance composition including a first organic solvent, at least one fragrance formulation, and a second organic solvent (para. 0036).
Regarding claim 10, Beaumont discloses a volatile material atomizing device comprising (Title-“Volatile Material Dispenser With Nebulizer and Nebulizer Assembly;” Figures 1-5, device 50): 
a housing (housing 100, including lower housing 102 and upper housing 108) including an upper surface, a fan (air flow generator 200, which may be, for example, a blower, a fan, etc.-para. 0044), a fluid outlet (outlet 132 “for volatilized volatile material”-para. 0039) defining a central axis (central vertical axis shown below in Fig. 3), at least one air inlet (apertures 208-para. 0044) and a plurality of air outlets (outlets 302, para. 0054) positioned at least partially around the fluid outlet (See Figure 1 below),

    PNG
    media_image1.png
    403
    64
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    861
    651
    media_image2.png
    Greyscale

wherein the plurality of air outlets includes at least two air outlets (at least two shown above) positioned on opposing sides of the fluid outlet (as shown in the annotated Figures above, air outlets 302 surround the fluid outlet 132, such that at least two of outlets 302 are positioned on opposing sides of the fluid outlet 132 with respect to the above axes); 

    PNG
    media_image3.png
    696
    831
    media_image3.png
    Greyscale

Figure 3 of Application 15/850318 (depicting air axis 122b and fluid axis 114b)


    PNG
    media_image14.png
    800
    1041
    media_image14.png
    Greyscale

Figure 3A (close up of air outlets 302, fluid outlet 132, and respective axes)

the plurality of air outlets (302) extending along air axes (respective axis of each outlet 302) that are parallel (as shown above) to the central axis of outlet 132) and an edge of each of the plurality of air outlets being disposed within a plane (as shown below in Figure 3A);

    PNG
    media_image4.png
    800
    1041
    media_image4.png
    Greyscale

Figure 3A (close up of air outlets 302, fluid outlet 132, and respective planes)

a fluid reservoir (54) positioned within the housing (para. 0034, “container 54 is adapted to be retained within the dispenser 50” which is defined by housing 100; Figures 3A/B and 4/b also show reservoir 54 being disposed within the housing), including a wick (64)(para. 0034); 
a volatile material comprising a water-based fragrance composition (para. 0036, volatile material disposed in the container 54 may include water, solvents, and one or more fragranced oil components) and being contained within the fluid reservoir (para. 0034, container holds the volatile material therein); and 

    PNG
    media_image5.png
    173
    86
    media_image5.png
    Greyscale

an atomizer in fluid communication with the wick (64) and positioned in the housing (100) and configured to dispense the volatile material out of the housing, through the fluid outlet (paragraph 0048 discloses nebulizer 262 including a piezoelectric element 270 “having piezoelectric properties and which causes the material to change dimensionally in response to an applied electric field;” paragraph 0049 further states that “While a particular piezoelectric element is described, any actuator may be utilized, for example, a piezoelectric vibrating mesh actuator, a piezoelectric standing wave actuator, a piezoelectric vibrating needle, or any other suitable piezoelectric actuator;” As shown above in Figure 5, orifice plate 274 is positioned across the piezoelectric element 270; paragraph 0053 discloses that wick 64 is in contact with orifice plate 274, thereby providing a fluid connection; Paragraph 0054 discloses that during operation “an oscillating electric field is applied to the piezoelectric element 270, which causes expansion and contraction of the piezoelectric element 270 in a radial direction” and that such expansion and contraction causes the orifice plate 274 to vibrate “forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130”), 

    PNG
    media_image6.png
    389
    98
    media_image6.png
    Greyscale


wherein the plurality of air outlets (302) connect to an air channel (‘Air Channel’-generally taken as 300) defined in the housing (100) (para. 0054, “…cavity 300 formed between the second sidewall 114 of the upper housing portion 108 and the cylindrical wall 222…the air travels through the cavity 300, as shown by the arrow X…and out slots 302…”), 

    PNG
    media_image7.png
    301
    248
    media_image7.png
    Greyscale
      
    PNG
    media_image8.png
    301
    184
    media_image8.png
    Greyscale

		Fig. 5 of Application 15/850318		Fig. 4 of Application 15/850318

the housing being configured so that the air channel is isolated from the volatile material within the housing, from the fan to the air outlets, (With further reference to Figures 4 and 5 of the instant application, paragraph 0045 discloses that the “top cover 108 includes walls (not shown) that interact with the base 106 to isolate the atomizing assembly 154 and contain all of the air flow within the housing 104…the air flow does not interact with the volatile materials until after the air flow has exited the air outlets 122;” Still further, reservoir 102 is shown, best in Figure 5, being isolated from the air channel 194) (With respect to Beaumont, paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…;”  Accordingly the air flow “X” from the air channel does not interact with the volatile material until after the air flow has exited the air outlets 302; Therefore, the air channel, as discussed, is considered isolated from reservoir 54, as well as, the material therein), wherein the atomizer emits volatilized water-based fragrance composition out the fluid outlet (paragraph 0054, “expansion and contraction causes the orifice plate 274 to vibrate…forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130” and where “moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132”), and the fan (200) produces an airflow through the air channel and out the air outlets to form a partial column of air around the volatilized water-based fragrance composition to carry the volatilized water-based fragrance composition up and away from the atomizing device (paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…”) (Beaumont teaches that the air outlets are positioned at least partially around the fluid outlet where at least two air outlets are spaced on opposing sides of the fluid outlet, as detailed above.  Beaumont further teaches that fan 200 producing an air flow through the air channel and out the air outlets, with the air moving out of outlets 302 pushing the volatile material through the fluid outlet 132 and away from the dispenser.  Beaumont teaches each structural limitation being claimed.  As such, those of ordinary skill in the art would find it reasonable that the fan and air outlets is the same, or at least substantially the same, as disclosed in the instant application and, accordingly, would also be structurally capable, at least to some extent, of forming a partial column of air around the volatilized composition.  See MPEP 2114).
Beaumont teaches substantially the claimed invention, except for the plane being defined by the upper surface of the housing and the plane being disposed between the fluid outlet and the wick (specifically, Beaumont teaches the air plane being above the fluid outlet and the wick 64).
Albee teaches that it is known in the art of dispersing fragrance into surrounding air (para. 0001; “The present invention relates generally to room air fresheners and, more particularly, fragrance air diffusers for scenting a room or other enclosed area. The invention disperses one of a number of scents or fragrances from a housing having a plurality of outlet and inlet vents, a chamber for holding a fragrance medium, and a fan for drawing air from the inlet vents and creating an updraft airflow which facilitates the emission of the fragrance from the fragrance medium.”) (see also paragraph 0002) for a device (diffuser shown in Figures 1-5) to comprise a housing including an upper surface, a fan, and a plurality of air outlets.  Albee teaches that “A small electric fan is located within a centrally disposed chamber creates an airflow updraft suction effect, which directs and maximizes airflow through the fragrance medium in order to more 

    PNG
    media_image9.png
    366
    299
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    455
    523
    media_image10.png
    Greyscale

	Figure 2B of Albee				Figure 5 of Albee

Albee further teaches an edge of each of the plurality of air outlets (holes or apertures 30, “which serve as outlet vents for the air flow generated…by the fan”-paragraph 0042) extending along an air plane, the air plane being defined by the upper surface of the housing (para. 0042; “the top section 13 is essentially a planar square by design with a spherically arranged plurality of holes or apertures 30 which serve as outlet vents for the air flow generated from below within the cube by the fan.”) (Here, the plurality of air outlets 30 extend along a plane, which is defied by the planar square shaped top section of the housing.).
Albee, with respect to the arrangement of the plurality of air outlets (30), continues in that “These multiple outlet vents 30 primarily allow for the release of the aroma or fragrance from the air-freshening device 2 when in operation. The outlet holes 30 release the fragrance upward into essentially a 360° circular dispersion into the surrounding atmosphere. Whereas, taken as a whole, the multiple outlet apertures are preferably arranged to form a pattern on the top section 13 that is substantially circular in shape, the outlet apertures or holes 30 may be any appropriate shape or size and may be in any appropriate and/or visually aesthetic design on the top piece 13 of the upper section 8 of the device” (para. 0042).
The advantage of combining the teachings of Albee is that in doing so would provide an arrangement of air outlets that allows for a 360° circular dispersion into the surrounding atmosphere (para. 0042), which aids in maximizing airflow, thereby efficiently releasing aroma (para. 0019).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont with Albee, by replacing the shape of the upper surface of the housing, as well as, the relative positioning of the plurality of air outlets with respect to the upper surface of the housing of Beaumont, with the teachings of Albee, to provide an arrangement of air outlets that allows for a 360° circular dispersion into the surrounding atmosphere (para. 0042), which aids in maximizing airflow, thereby efficiently releasing aroma (para. 0019). Furthermore, having the plurality of air outlets extending along a plane that is defined by the upper 
The combination of Beaumont and Albee teaches each claimed limitation except for the plane being disposed between the fluid outlet and the wick.
Chen teaches that it is known in the art of aroma emitting devices (para. 0002; air flow is injected from an air pipe toward the aroma supply, thereby producing a misting effect) (See also paragraph 0025) for a fluid plane to be disposed relative to an air plane.

    PNG
    media_image11.png
    267
    317
    media_image11.png
    Greyscale

Figure 2 of Chen

Chen teaches, in Figure 2, an air supply pipe (40) including an air outlet (42) that is positioned below, relative to a vertical central axis, an aroma outlet hole (52) of aroma supply (50).

    PNG
    media_image12.png
    351
    469
    media_image12.png
    Greyscale

Figure 3 of Chen

Chen teaches, in Figure 3, an embodiment in which the air outlet (42) is positioned above, relative to a vertical central axis, the aroma outlet (52). Note: this embodiment is similar to the arrangement of the air outlets relative to the fluid outlet of Beaumont where outlet 52 in analogous to fluid outlet 132 of Beaumont and outlet 42 is analogous to air outlet 302 of Beaumont.

    PNG
    media_image13.png
    247
    345
    media_image13.png
    Greyscale

Figure 4 of Chen


Chen, therefore, teaches an embodiment (Fig. 2) in which the fluid plane (defined by aroma outlet 52) is vertically offset and above the air plane (defined by air outlet 42).
Chen teaches that the each relative positioning of the air outlet and the aroma outlet allows for the ejected gas from outlet 42 to push aroma from outlet 52 outward, via Bernoulli’s principle, to produce a misting effect (para. 0025).
In this case, the relative placement of the air outlet to the fluid outlet provides a means for the air flow to “push” the aroma particles outward, producing a mist.
Those of ordinary skill in the art would recognize that there are a finite number of identified, predictable solutions to the relative placement of the fluid plane to the air plane, which allows for the production of a mist.  In this case, the fluid plane may be above the air plane, the fluid plane may be below the air plane, or the fluid plane and the air plane may be substantially co-planar. Chen teaches an embodiment satisfying each solution, which allows for the production of a mist.  One of ordinary skill in the art could have pursued each of these solutions with a reasonable expectation of success.
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont, as modified by Albee, with Chen by replacing the relative placement of the fluid plane to the air plane, where the fluid plane is vertically offset and below the air plane, of Beaumont, with the teachings of Chen, for in doing so would merely involve the choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success.  See MPEP 
The above combination replaces the air plane positioning, relative to the fluid plane, of Beaumont such that, as modified, the fluid plane is vertically above the air plane.  This modification provides an arrangement in which the air plane is between the fluid outlet and the wick (64),
Regarding claim 14, the primary combination, as applied in claim 10, teaches each claimed limitation including [Beaumont] the water-based fragrance composition comprising at least 70 wt% water (para. 0037, “about 60% by weight and about 75% weight water” and more preferably between “about 65% by weight and about 70% by weight water.”  See also para. 0007).
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont el al. (WO 2015/175527), hereinafter Beaumont, in view of Albee et al. (U.S. Publication 2016/0106877), hereinafter Albee, Chen (U.S. Publication 2004/0046053), and in further view of Stalowitz et al. (WO 2017/015273; published 01/26/2017), hereinafter Stalowitz.
Regarding claim 4, the primary combination, as applied in claim 3, teaches each claimed limitation except for the first organic solvent is between 5 and17 wt% and the second organic solvent is between 0 and 22 wt% of the water-based fragrance composition.
para. 0002) for a water-based fragrance composition (para. 0004; composition comprises water, about 5 wt% or less of a t least one fragrance formulation, and first and second organic solvents) to comprise a first and second organic solvent, the first organic solvent is between 5 and17 wt% and the second organic solvent is between 0 and 22 wt% of the water-based fragrance composition (Abstract; between about 5 and about 17 wt% of a first organic solvent and between about 0 and about 22 wt% of a second organic solvent) (See also paragraphs 0006-0009 and 0035).
The advantage of combining the teachings of Stalowitz is that in doing so would provide a water-based fragrance composition whose components are water soluble, have lower surface tension in order to generate small droplets, which prevent fallout or liquid accumulation of the volatile material around the dispenser, and where the first and second organic solvents minimize the presence of volatile organic compounds (Para. 0043 and 0044).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont, as modified by Albee and Chen, with Stalowitz, by replacing the solvents of Beaumont, with the teachings of Stalowitz, to provide a water-based fragrance composition whose components are water soluble, have lower surface tension in order to generate small droplets, which prevent fallout or liquid accumulation of the volatile material around the dispenser, and where the first and second organic solvents minimize the presence of volatile organic compounds (Para. 0043 and 0044).
Regarding claim 5, the primary combination, as applied in claim 4, teaches each claimed limitation.  
Beaumont further teaches the at least one fragrance formulation is 5 wt% or less of the water-based fragrance composition (para. 0038 of Beaumont) (See also para. 0006 of Stalowitz).
Regarding claim 6, the primary combination, as applied in claim 5, teaches each claimed limitation. 
Stalowitz further teaches the first organic solvent, the at least one fragrance formulation, and the second organic solvent form a homogenous liquid phase (para. 0009 and 0035).
The advantage of combining the teachings of Stalowitz is that in doing so would allow for the solubility of the water-based fragrance composition to be checked relatively easily (para. 0043, “The water-based fragrance composition appears clear when a single, homogenous phase is formed. When the water-based fragrance composition appears hazy or separates, the water based fragrance composition did not fully solubilize the fragrance formulation…,” which can be checked at room temperature). 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont, as modified by Albee and Chen, with Stalowitz, by replacing the composition of Beaumont, with the teachings of Stalowitz, in order to allow for the solubility of the water-based fragrance composition to be checked relatively easily (para. 0043, “The water-based fragrance composition appears clear when a single, homogenous phase is formed. When the water-based fragrance composition appears hazy or separates, the water based fragrance composition did not fully solubilize the fragrance formulation…,” which can be checked at room temperature).
Claims 7-9, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beaumont el al. (WO 2015/175527), hereinafter Beaumont, in view of Albee et al. (U.S. Publication 2016/0106877), hereinafter Albee, Chen (U.S. Publication 2004/0046053), and in further view of Penman (U.S. Publication 2014/0255012).
Regarding claim 7, the primary combination, as applied to claim 1, teaches each claimed limitation, but does not explicitly disclose that the fan produces an air flow out of the plurality of air outlets greater than 4 cubic feet per minute (CFM).  However, it would be reasonable to suggest that the fan (200) is capable of producing such an airflow (See MPEP 2114- A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).
However, Penman teaches that it is known in the art of vaporizers (para. 0001; Figures 1-2; housing taken as 22/52/72; air inlet 58, air outlet 78, fan 42 that conveys air through the housing-para. 0025, vaporization assembly 100) for a fan (42) to produce an air flow out of the plurality of air outlets greater than 4 cubic feet per minute (CFM) (para. 0025, fan 42 conveys air at a rate of between 500 CFM and 1000 CFM).
The advantage of combining the teachings of Penman is that in doing so would provide a fan having an increased volumetric flow rate, thereby improving dispensing of volatilized material.  Furthermore, using a fan that produces an air flow greater than 4 
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont, as modified by Albee and Chen, with Penman, by replacing the fan Beaumont, with the fan of Penman, to provide a fan having an increased volumetric flow rate, thereby improving dispensing of volatilized material.  Furthermore, using a fan that produces an air flow greater than 4 cubic feet per minute would amount to a simple substitution of art recognized fans performing the same function of conveying airflow through a housing and the results of the substitution would have been predictable (See MPEP 2144.06-II).
Regarding claim 8, the primary combination, as applied in claim 7, teaches each claimed limitation.
Specifically, Beaumont further teaches wherein the atomizer produces a mist of fluid particles out of the fluid outlet (paragraph 0054, “expansion and contraction causes the orifice plate 274 to vibrate…forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130” and where “moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132), and wherein the air flow out of the plurality of air outlets and the mist of fluid particles out of the fluid outlet each exit the housing separately (paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…”; Accordingly, the air flow out of the plurality of air outlets 302 and the volatilized material exiting out the fluid outlet 132 exit the housing separately via separate outlets).
Regarding claim 9, the primary combination, as applied to claim 1, teaches each claimed limitation except for at least one sensor for identifying the fluid reservoir or the volatile material contained within the fluid reservoir.  
Penman teaches that it is known in the art of vaporizers (para. 0001; Figures 1-2; housing taken as 22/52/72; air inlet 58, air outlet 78, fan 42 that conveys air through the housing-para. 0025, vaporization assembly 100) to use at least one sensor for identifying the fluid reservoir or the volatile material contained within the fluid reservoir (para. 0040 of the instant application discloses that sensor 150 may include an electromechanical means or may include infra-red or other optical sensors)(Penman teaches at least one sensor 146/148-See Figure 2-that each include a temperature sensor, a humidity sensor and a VHP sensor, where the VHP sensor is an IR sensor-para. 0039; Data from the sensors is used by controller 150 to automatically control the vaporizer 10-para. 0048).  
The advantage of combining the teachings of Penman is that in doing so would provide an automatic means of controlling the atomizing device (Para. 0048 of Penman).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont, as modified by Albee and Chen, Para. 0048 of Penman).  
Regarding claim 11, the primary combination, as applied to claim 10, teaches each claimed limitation, but does not explicitly disclose that the air flow produced by the fan is at least 4 cubic feet per minute (CFM).  However, it would be reasonable to suggest that the fan (200) is capable of producing such an airflow (See MPEP 2114- A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim).
However, Penman teaches that it is known in the art of vaporizers (para. 0001; Figures 1-2; housing taken as 22/52/72; air inlet 58, air outlet 78, fan 42 that conveys air through the housing-para. 0025, vaporization assembly 100) for a fan (42) to produce an air flow out of at least 4 cubic feet per minute (CFM) (para. 0025, fan 42 conveys air at a rate of between 500 CFM and 1000 CFM).
The advantage of combining the teachings of Penman is that in doing so would provide a fan having an increased volumetric flow rate, thereby improving dispensing of volatilized material.  Furthermore, using a fan that produces an air flow greater than 4 cubic feet per minute would amount to a simple substitution of art recognized fans performing the same function of conveying airflow through a housing and the results of the substitution would have been predictable (See MPEP 2144.06-II).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont, as modified by Albee and Chen, 
Regarding claim 12, the primary combination, as applied in claim 11, teaches each claimed limitation.
Specifically, Beaumont further teaches wherein the atomizer produces a mist of fluid particles out of the fluid outlet (paragraph 0054, “expansion and contraction causes the orifice plate 274 to vibrate…forcing volatile material retained within the orifices of the orifice plate 274 away from the nebulizer 262 and into the outlet manifold 130” and where “moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132), and wherein the air flow and the mist mix outside the housing (paragraph 0054 discloses that fan 200 pulls air in through the apertures 208 in the housing 100 and through cavity 300, where the “air travels through cavity 300, as shown by the arrow X…through apertures (not shown) formed in the curved wall 120 of the housing 110 and out slots 302…” and “….as the air moves out the slots 302, the moving air pushes volatile material that has been emitted from the nebulizer 262 through the outlet channel 132…and away from the dispenser 50…”) to reach a height of at least 4 feet above the housing (It would be reasonable to suggest that the atomizing device of Beaumont, as described, is capable of allowing the mixture to reach a height of at least 4 feet above the housing since a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim-See MPEP 2114).
Regarding claim 13, the primary combination, as applied to claim 10, teaches each claimed limitation except for at least one sensor for identifying the fluid reservoir or the volatile material contained within the fluid reservoir.  
Penman teaches that it is known in the art of vaporizers (para. 0001; Figures 1-2; housing taken as 22/52/72; air inlet 58, air outlet 78, fan 42 that conveys air through the housing-para. 0025, vaporization assembly 100) to use at least one sensor for identifying the fluid reservoir or the volatile material contained within the fluid reservoir (para. 0040 of the instant application discloses that sensor 150 may include an electromechanical means or may include infra-red or other optical sensors)(Penman teaches at least one sensor 146/148-See Figure 2-that each include a temperature sensor, a humidity sensor and a VHP sensor, where the VHP sensor is an IR sensor-para. 0039; Data from the sensors is used by controller 150 to automatically control the vaporizer 10-para. 0048).  
The advantage of combining the teachings of Penman is that in doing so would provide an automatic means of controlling the atomizing device (Para. 0048 of Penman).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Beaumont, as modified by Albee and Chen, with Penman, by adding to the atomizing device Beaumont, with the teachings of Para. 0048 of Penman).  
Regarding claim 15, the primary combination, as applied in claim 11, teaches each claimed limitation.
Beaumont further teaches the water-based fragrance composition including a first organic solvent, at least one fragrance formulation, and a second organic solvent (para. 0036).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761